PER CURIAM.
Kenneth Lies petitioned for habeas corpus relief from his state court conviction claiming (1) the state violated his Confrontation Clause rights and (2) he received ineffective assistance of counsel. The district court denied his petition. We affirm.
Before oral argument, we asked the parties to brief whether the Supreme Court’s recent decision in Crawford v. Washington, — U.S. -, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004), abrogating Ohio v. Roberts, 448 U.S. 56, 100 S.Ct. 2531, 65 L.Ed.2d 597 (1980), applies to Lies’s case. After considering the parties’ letter briefs, and in light of the Antiterrorism and Effective Death Penalty Act’s mandate that this court review Lies’s claims under the clearly established Supreme Court precedent as of the time of the relevant state-court decision, we conclude Crawford does not apply.
Oral argument, the parties’ briefs, and our study of both the appellate record and the applicable law convince this court that the district court correctly decided to deny Lies’s petition. Thus, we affirm the district court’s judgment for the reasons stated in that court’s Opinion and Order denying the petition. We do not consider Lies’s cumulative error claim because he failed to raise it in state court or the district court.